DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-20
Claims amended: 1, 11, 20
Claims cancelled: n/a
New claims: n/a
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 11, 20 (and their respective dependent claims) is/are allowable.  Claim(s) 1-20 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole. Specifically, with regard to a system which determine a first state that is associated with a procedure to be performed by a user, wherein the first state consists of a capability of a first appliance or an availability of at least one item stored within the first appliance. The system determines a set of instructions for performing the procedure based on  a comparison of  (i) a set of weighted data values and (ii) a set of dependencies for the procedure, wherein the set of weighted data values is generated based on a set of data values that quantify one or more characteristics included in the first state and a set of weights indicating relative importance of the one or more characteristics, determining a first portion of media content that depicts a first instruction included in the set of instructions, and generating a first media program based on the first portion of media content. The first media program provides the first instruction to the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421